UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-7477



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


HUSSEIN DABBOUS,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Albert V. Bryan, Jr., Senior
District Judge. (CR-91-73)


Submitted:   February 21, 2003            Decided:   March 10, 2003


Before WIDENER, LUTTIG, and WILLIAMS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Hussein Dabbous, Appellant Pro Se. Kenneth E. Melson, OFFICE OF
THE UNITED STATES ATTORNEY, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Hussein Dabbous seeks to appeal the district court’s orders

denying relief on his motion filed under 28 U.S.C. § 2255 (2000)

and denying his motion for reconsideration.   We have reviewed the

record and conclude for the reasons stated by the district court

that Dabbous has not made a substantial showing of the denial of a

constitutional right.   See United States v. Dabbous, No. CR-91-73

(E.D. Va. Oct. 2, 1996; Nov. 5, 1996).     Accordingly, we deny a

certificate of appealability and dismiss the appeal. See 28 U.S.C.

§ 2253(c) (2000). We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                         DISMISSED




                                 2